DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
With respect to claim 1, claim 1 is allowed since Gong (US 2017/0238109) and Chen et al. (US 2010/0081487), hereon referred to as Chen, does not teach “wherein, the microprocessor is configured to . . . select the microphone farthest from the main microphone as an auxiliary microphone according to a preset relative position of respective microphones.”
Gong teaches an audio device, comprising a processor and a plurality of microphones, configured to dynamically select a primary and secondary microphone among the plurality of microphones. See paragraph [0039]. The audio device initially sets the microphone located in the middle of a matrix of the plurality of microphones as the primary microphone but may select another microphone to act as the primary microphone upon detecting that another microphone is closer in proximity to the sound source which is determined by a comparison between microphone signals. See paragraphs [0039]-[0042] & [0048]. Thus, Gong does teach a “wherein, the processor is configured to select the microphone closest to a target sound source as a main microphone according to a comparison of sound signals picked up by respective microphones,” however, Gong does not teach the selection of the secondary microphone (the auxiliary microphone) based on distance from the main microphone. Instead, the microphones that weren’t 
Similar to Gong, Chen teaches a device with a processor 132 and four microphones 120, 121, 122, 123. See paragraph [0015]. The processor 132 compares the microphone signals and provides the results to a selector 129 which, in turn, selects a primary microphone and one or more secondary microphones. Thus, like Gong, Chen also teaches ““wherein, the processor is configured to select the microphone closest to a target sound source as a main microphone according to a comparison of sound signals picked up by respective microphones,” however, Chen does not teach selecting the secondary microphone(s) based on distance from the primary microphone. Instead, the microphone(s) that were not selected as the primary microphone are – by default – selected as the secondary microphone(s) to provide noise/echo cancellation. See paragraph [0028]. 
Thus, claim 1 is allowed for the aforementioned reasons. Claim 7 is allowed for similar reasons as claim 1. Claims 2-6 and 8-12 are allowed for their dependencies on claims 1 and 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653